


Exhibit 10(j)






COMMERCE BANCSHARES, INC.
2005 EQUITY INCENTIVE PLAN
SECTION 1
EFFECTIVE DATE AND PURPOSE


1.1    Effective Date. This Plan was originally adopted on the 28th day of
January, 2005 and has been amended or restated from time to time. The Plan is
hereby amended and restated on as of April 17, 2013, subject to, and effective
upon, the approval of the stockholders of the Company.


1.2    Purpose of the Plan. The Plan is designed to provide a means to attract,
motivate and retain eligible Participants and to further the growth and
financial success of the Company by aligning the interests of Participants
through the ownership of Shares and other incentives with the interests of the
Company's stockholders.


SECTION 2
DEFINITIONS


2.1    The following words and phrases shall have the following meanings unless
a different meaning is plainly required by the context:


2.2    “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.


2.3    “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Stock-Based
Awards, or Stock Appreciation Rights.


2.4    “Award Agreement” means either (1) the written agreement setting forth
the terms and provisions applicable to each Award granted under the Plan or (2)
a statement issued by the Company to a Participant describing the terms and
provisions of such Award.


2.5    “Board” or “Board of Directors” means the Board of Directors of the
Company.
    
2.6    “Cause” means a Participant's dishonesty, theft, embezzlement from the
Company, willful violation of any rules of the Company pertaining to the conduct
of Employees or the commission of a willful felonious act while an Employee, or
violation of any, agreement related to non-competing, non-solicitation of
employees or customers or confidentiality between the Company and the
Participant.


2.7    “Change in Control” shall have the meaning assigned to such term in
Section 14.


2.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.9    “Committee” means the Compensation and Human Resources Committee of the
Board of Directors.


2.10    “Company” means Commerce Bancshares, Inc., a Missouri corporation, or
any successor thereto.


2.11    “Disability” means a permanent and total disability that qualifies a
Participant for disability benefits under the Social Security Act; provided,
however, that with respect to Restricted Stock Units, “Disability” means
“disability” within the meaning of section 409A of the Code.


2.12    “Employee” means any employee of the Company or any of its Subsidiaries,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.

1

--------------------------------------------------------------------------------




    
2.13    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option or Stock Appreciation Right.


2.14    “Fair Market Value” means, as of any given date, (i) the closing sales
price of the Shares on any national securities exchange on which the Shares are
listed; (ii) the closing sales price if the Shares are listed on an over the
counter market; or (iii) if there is no regular public trading market for such
Shares, the fair market value of the Shares as determined by the Committee.


2.15    “Fiscal Year” means the fiscal year of the Company.


2.16    “Grant Date” means, with respect to an Award, the date the Committee
completes the action necessary to create the legally binding right constituting
the Award.


2.17    “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.


2.18    “Nonqualified Stock Option” means an Option to purchase Shares which is
not an Incentive Stock Option.


2.19    “Option” means an Incentive Stock Option or a Nonqualified Stock Option.


2.20    “Participant” means an employee who has an outstanding Award under the
Plan.


2.21    “Performance Goals” shall mean any or all of the following: revenue,
earnings, earnings per share, pre-tax earnings and net profits, stock price,
market share, costs, return on equity, return on assets, efficiency ratio
(non-interest expense, divided by total revenue), asset management, asset
quality, asset growth or budget achievement. Performance Goals need not be the
same with respect to all Participants and may be established separately for the
Company as a whole or for its various groups, divisions, subsidiaries, and may
be based on performance in comparison to performance by unrelated businesses
specified by the Committee. All calculations and financial accounting matters
relevant to this Plan shall be determined in accordance with GAAP, except as
otherwise directed by the Committee.
    
2.22    “Performance Period” means the time period during which the performance
objectives must be met.
    
2.23    “Performance Share” means an Award granted to a Participant, as
described in Section 9 herein.
    
2.24    “Performance Unit” means an Award granted to a Participant, as described
in Section 9 herein.
    
2.25    “Period of Restriction” means the period during which Restricted Stock
or Restricted Stock Units awarded hereunder are subject to a substantial risk of
forfeiture. As provided in Section 7, such restrictions may be based on the
passage of time, the achievement of target levels of performance or the
occurrence of other events as determined by the Committee.
    
2.26    “Plan” means the Commerce Bancshares, Inc. 2005 Equity Incentive Plan,
as set forth in this instrument and as amended from time to time.
    
2.27    “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
    
2.28    “Restricted Stock Unit” means an Award granted to a Participant as
described in Section 7 herein.
    
2.29    “Retirement” means a Termination of Service after the Participant
attains age 60 and completes 10 years of continuous service, measured from the
most recent date of hire.
    
2.30    “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act, as determined by the Board.
    
2.31    “Shares” means the shares of common stock, $5.00 par value, of the
Company.
    
2.32    “Stock Appreciation Right” means an Award granted to a Participant
pursuant to Section 8.
    
2.33    “Stock-Based Award” means an Award granted to a Participant pursuant to
Section 10.
    

2

--------------------------------------------------------------------------------




2.34    “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if, at the time of the granting of an
Award, each of the entities other than the last entity in the unbroken chain
owns more than fifty percent (50%) of the total combined voting power in one of
the other entities in such chain.
    
2.35    “Termination of Service” means a cessation of the employee-employer
relationship between a Participant and the Company or a Subsidiary for any
reason but excluding any such cessation where there is a simultaneous
reengagement of the person by the Company or a Subsidiary.


SECTION 3


ELIGIBILITY


3.1    Participants. Awards may be granted in the discretion of the Committee to
employees of the Company and its Subsidiaries.
    
3.2    Non-Uniformity. Awards granted hereunder need not be uniform among
eligible Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.


SECTION 4


ADMINISTRATION


4.1    The Committee. The Plan will be administered by the Committee, which, to
the extent deemed necessary or appropriate by the Board, will consist
exclusively of two or more persons who satisfy the requirements for a
“non-employee director” under Rule 16b-3 promulgated under the 1934 Act and the
requirements for an “outside director” under section 162(m) of the Code. The
members of the Committee shall be appointed from time to time by, and shall
serve at the pleasure of, the Board of Directors. In the absence of such
appointment, the Board of Directors shall serve as the Committee and shall have
all of the responsibilities, duties, and authority of the Committee set forth
herein.
    
4.2    Authority of the Committee. The Committee shall have the exclusive
authority to administer and construe the Plan in accordance with its provisions.
The Committee's authority shall include, without limitation, the power to (a)
determine persons eligible for Awards, (b) prescribe the terms and conditions of
the Awards, (c) interpret the Plan and the Awards, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (e) interpret, amend or revoke any such rules. With respect to
any Award that is intended to qualify as “performance-based compensation” within
the meaning of section 162(m) of the Code, the Committee shall have no
discretion to increase the amount of compensation that otherwise would be due
upon attainment of a Performance Goal, although the Committee may have
discretion to deny an Award or to adjust downward the compensation payable
pursuant to an Award, as the Committee determines in its sole judgment. If
shareholders of the Company have not reapproved the Plan or the Performance
Goals by the end of fifth year following the year in which shareholders
previously approved the Plan or the Performance Goals, and an Award is made
after such fifth year that is intended to qualify as “performance-based
compensation” within the meaning of section 162(m) of the Code, such Award shall
be deemed subject to shareholder approval, and no amount shall be paid pursuant
to such Award until shareholder reapproval is obtained.
    
4.3    Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more officers of the Company;
provided, however, that the Committee may not delegate its authority and powers
in any way which would jeopardize the Plan's qualification under Rule 16b-3 and
may not delegate its authority and powers with respect to any Award that is
intended to qualify as performance-based compensation.
4.4    Factors to Consider for Granting Awards. In making the determination as
to the persons to whom an Award shall be granted, the Committee or any delegate
may take into account such individual's salary and tenure, duties and
responsibilities, their present and potential contributions to the success of
the Company, the recommendation of supervisors, and such other factors as the
Committee or any delegate may deem important in connection with accomplishing
the purposes of the Plan.
4.5    Decisions Binding. All determinations and decisions made by the Committee
and any of its delegates pursuant to Section 4.3 shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.





3

--------------------------------------------------------------------------------




SECTION 5


SHARES SUBJECT TO THE PLAN
    
5.1    Number of Shares. Immediately before the date this amendment and
restatement was adopted by the Board, the number of authorized Shares was the
sum of 4,000,000, plus the adjustments set forth in Section 5.3. Subject to
future adjustment as provided in Section 5.3, the total number of Shares
available for grant under the Plan is increased by an additional 1,000,000
Shares. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares, or any combination thereof.
    
5.2    Lapsed Awards. Unless determined otherwise by the Committee, Shares
related to Awards that are forfeited, terminated or expire unexercised, shall be
available for grant under the Plan. Shares that are tendered by a Participant to
the Company in connection with the exercise of an Award, withheld from issuance
in connection with a Participant's payment of tax withholding liability, settled
in cash in lieu of Shares, or settled in such other manner so that a portion or
all of the Shares included in an Award are not issued to a Participant shall not
be available for grant under the Plan.
    
5.3    Adjustments in Awards and Authorized Shares. In the event of a stock
dividend or stock split, the number of Shares subject to outstanding Awards and
the numerical limits set forth in Section 5.1 shall automatically be adjusted to
prevent the dilution or diminution of such Awards, except to the extent directed
otherwise by the Committee, and in the event of such an adjustment to an Option
or Stock Appreciation Right, the exercise price thereof shall be correspondingly
adjusted in the manner prescribed by sections 162(m) and 409A of the Code so as
not to result in loss of “performance based” treatment for purposes of section
162(m) of the Code and so as not to result in the Option or Stock Appreciation
Right becoming subject to section 409A of the Code. In the event of a merger,
reorganization, consolidation, recapitalization, separation, liquidation,
combination, or other similar change in the corporate structure of the Company
affecting the Shares, the Committee shall adjust the number and class of Shares
which may be delivered under the Plan, the number, class and price of Shares
subject to outstanding Awards, and the numerical limits set forth in Section
5.1, in such manner as the Committee shall determine to be advisable or
appropriate to prevent the dilution or diminution of such Awards. Any such
numerical limitations shall be subject to adjustment under this Section only to
the extent such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under section 162(m) of the Code or
the ability to grant or the qualification of Incentive Stock Options under the
Plan. In addition, other than with respect to Options, Stock Appreciation
Rights, and Awards intended to constitute “performance-based compensation” under
section 162(m) of the Code, the Committee is authorized to make adjustments to
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company, or in response to
changes in applicable laws, regulations, or accounting principles. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on all Participants.


5.4    Repurchase Option. To the extent consistent with the requirements of
section 409A of the Code, the Committee may include in the terms of any Award
Agreement, other than an Award Agreement with respect to Stock Appreciation
Rights, that the Company shall have the option to repurchase Shares of any
Participant acquired pursuant to the Award granted under the Plan upon a
Participant's Termination of Service. The terms of such repurchase right shall
be set forth in the Award Agreement.


5.5    Buy-Out Provision. To the extent consistent with the requirements of
section 409A of the Code, the Committee may at any time offer on behalf of the
Company to buy-out, for a payment in cash or Shares, an Award previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the Participants at the time such offer is made; provided,
however, to the extent Sections 13(e) and/or 14(e) of the 1934 Act and the rules
and regulations thereunder are applicable to any such offer, the Company shall
comply with the requirements of such sections; provided further that any buyout
of an Award that the Committee intends to be “performance-based compensation”
within the meaning of section 162(m) of the Code shall not be made if the
Committee determines that such buyout could cause the Award to fail to be
performance-based compensation.


5.6    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Award of Shares or Shares acquired pursuant to the exercise
of an Award as it may deem advisable or appropriate, including, but not limited
to, restrictions related to applicable Federal securities laws, the requirements
of any national securities exchange or system upon which Shares are then listed
or traded, and any blue sky or state securities laws.


5.7    Minimum Vesting. Except for Awards with a value of less than $10,000 at
the Grant Date, no more than 25% of an Award may be vested prior to the first
anniversary of the Grant Date; provided, that an Award may become fully vested
prior to the first anniversary of the Grant Date in the event of a Termination
of Service due to death, Disability or Retirement.



4

--------------------------------------------------------------------------------




SECTION 6


STOCK OPTIONS


6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
determined by the Committee. The Committee shall determine the number of Shares
subject to each Option. The Committee may grant Incentive Stock Options,
Nonqualified Stock Options, or any combination thereof. No more than the total
Shares authorized under the Plan may be issued as Incentive Stock Options under
the Plan. The maximum aggregate number of Shares that may be granted in the form
of Options in any one Fiscal Year to a Participant shall be 250,000.


6.2    Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to exercise of the
Option and such other terms and conditions as the Committee shall determine. The
Award Agreement shall also specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.


6.3    Exercise Price. Subject to the provisions of this Section 6.3, the
Exercise Price for each Option shall be determined by the Committee and shall be
provided in each Award Agreement.
6.3.1    Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, in no case shall
the Exercise Price be less than the par value of such Share.


6.3.2    Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; or one hundred ten percent (110%) of
the Fair Market Value of a Share if the Participant (together with persons whose
stock ownership is attributed to the Participant pursuant to section 424(d) of
the Code) owns on the Grant Date stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries; provided, however, in no case shall the Exercise Price be less
than the par value of such Share.


6.3.3    Substitute Options. Notwithstanding the provisions of Sections 6.3.1
and 6.3.2, in the event that the Company consummates a transaction described in
section 424(a) of the Code, persons who become Participants on account of such
transaction may be granted Options in substitution for options granted by such
former employer or recipient of services. If such substitute Options are
granted, the Committee, consistent with section 424(a) and 409A of the Code, may
determine that such substitute Options shall have an exercise price less than
one hundred (100%) of the Fair Market Value of the Shares on the Grant Date in
order to provide in-the-money value at the Grant Date equal to the in‑the-money
value of the substituted Options in accordance with section 424(a) and 409A of
the Code.


6.4    Expiration of Options.
    
6.4.1    Expiration Dates. Except as provided in Section 6.7.3 regarding
Incentive Stock Options, each Option shall terminate upon the earliest to occur
of the following events:


(a)The date(s) for termination of the Option set forth in the Award Agreement;


(b)The date determined under Section 6.8 regarding Termination of Service; or


(c)The expiration of ten (10) years from the Grant Date.


6.4.2    Committee Discretion. Subject to the limits of Section 6.4.1, the
Committee shall provide in each Award Agreement when each Option expires and
becomes unexercisable.


6.5    Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine. After an Option is granted, the Committee may
accelerate or waive any condition constituting a substantial risk of forfeiture
applicable to the Option. The Committee may not, after an Option is granted,
extend the maximum term of the Option.


6.6.    Payment. Options shall be exercised by a Participant's delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

5

--------------------------------------------------------------------------------




Upon the exercise of an Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee may also permit
exercise (a) by tendering previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the total Exercise Price, or (b)
by any other means which the Committee determines to provide legal consideration
for the Shares, and to be consistent with the purposes of the Plan.
As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant, Share certificates (which may be in book entry form) representing
such Shares. Until the issuance of the stock certificates, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Shares as to which the Option has been exercised. No adjustment will be
made for a dividend or other rights for which a record date is established prior
to the date the certificates are issued.
6.7    Certain Additional Provisions for Incentive Stock Options.


6.7.1    Exercisability. The aggregate Fair Market Value (determined on the
Grant Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.


6.7.2    Company and Subsidiaries Only. Incentive Stock Options may be granted
only to Participants who are employees of the Company or a subsidiary
corporation (within the meaning of section 424(f) of the Code) on the Grant
Date.


6.7.3    Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an employee who, together with persons whose stock
ownership is attributed to the employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Option may not
be exercised after the expiration of five (5) years from the Grant Date.


6.8    Termination of Service.


6.8.1    Termination for Cause. Unless otherwise specifically provided in the
Award Agreement, an Option may not be exercised after a Participant's
Termination of Service by the Company or a Subsidiary for Cause.


6.8.2    Termination Due To Death. Unless otherwise specifically provided in the
Award Agreement, an Option may not be exercised more than one (1) year after a
Participant's Termination of Service due to death, but in no event after the
expiration of the term of the Option.


6.8.3    Termination Due to Disability. Unless otherwise specifically provided
in the Award Agreement, an Incentive Stock Option may not be exercised more than
one year from the date of Termination of Service due to Disability, and a
Nonqualified Stock Option may not be exercised more than 36 months from the date
of Termination of Service due to Disability, but in no event after the
expiration of the term of the Option.


6.8.4    Termination Due to Retirement. Unless otherwise specifically provided
in the Award Agreement, an Incentive Stock Option may not be exercised more than
three months after a Termination of Service due to Retirement, and a
Nonqualified Stock Option may not be exercised more than 36 months from the date
of Termination of Service due to Retirement, but in no event after the
expiration of the term of the Option.


6.8.5    Other Voluntary Terminations. Unless otherwise specifically provided in
the Award Agreement, an Option may not be exercised after the date of
Termination of Service due to voluntary termination other than for Retirement.


6.8.6    Termination For Other Reasons. Unless otherwise specifically provided
in the Award Agreement, an Option may not be exercised more than three months
after a Participant's Termination of Service for any reason other than described
in Section 6.8.1 through 6.8.5, but in no event after the expiration of the term
of the Option.


6.8.7    Leave of Absence. The Committee may make such provision as it deems
appropriate with respect to Participants on a leave of absence.


6.9    Restriction on Option Transfer. Except as otherwise determined by the
Committee and set forth in the Award Agreement, no Option may be transferred,
gifted, bequeathed, pledged, assigned, or otherwise alienated or hypothecated,

6

--------------------------------------------------------------------------------




voluntarily or involuntarily, except that the Committee may permit a transfer,
upon the Participant's death, to beneficiaries designated by the Participant as
provided in Section 11.6.


6.10    Repricing of Options. Notwithstanding any provision of this Plan other
than Section 5.3, the Company may not reprice, replace or regrant an outstanding
Option either in connection with the cancellation of such Option or by amending
an Award Agreement to lower the exercise price of such Option. This prohibition
includes the inability to cancel an Option at a time when its exercise price is
equal to or greater than the fair market value of the underlying Shares in
exchange for cash, another Award or other consideration.


SECTION 7


RESTRICTED STOCK AND RESTRICTED STOCK UNITS


7.1    Grant of Restricted Stock/Units. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock and/or Restricted Stock Units to Participants in such amounts
as the Committee shall determine. The Committee shall determine the number of
Shares to be granted to each Participant. A Restricted Stock Unit shall mean a
right to receive a Share upon the conclusion of the Period of Restriction. No
more than 150,000 shares of Restricted Stock and/or Restricted Stock Units may
be granted to any one Participant in any one Fiscal Year.


7.2    Restricted Stock Agreement. Each Award of Restricted Stock and/or
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the Period of Restriction, the number of Shares of Restricted Stock (or
the number of Restricted Stock Units) granted, and such other terms and
conditions as the Committee shall determine.


7.3    Transferability. Except as otherwise determined by the Committee and set
forth in the Award Agreement, Shares of Restricted Stock and/or Restricted Stock
Units may not be sold, transferred, gifted, bequeathed, pledged, assigned, or
otherwise alienated or hypothecated, voluntarily or involuntarily, until the end
of the applicable Period of Restriction.


7.4    Other Restrictions. The Committee may impose such other restrictions on
Shares of Restricted Stock or Restricted Stock Units as it may deem advisable or
appropriate in accordance with this Section 7.4.


7.4.1    General Restrictions. The Committee may set restrictions based upon (a)
the achievement of specific Performance Goals, (b) other performance objectives
(Company-wide, divisional or individual), (b) applicable Federal or state
securities laws, (c) time-based restrictions, or (d) any other basis determined
by the Committee.


7.4.2    Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock or Restricted Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Committee, in its sole
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Committee on or before the
latest date permissible to enable the Restricted Stock or Restricted Stock Units
to qualify as “performance-based compensation” under section 162(m) of the Code.
In granting Restricted Stock or Restricted Stock Units that are intended to
qualify under section 162(m) of the Code, the Committee shall follow any
procedures determined by it in its sole discretion from time to time to be
necessary, advisable or appropriate to ensure qualification of the Restricted
Stock under section 162(m) of the Code.


7.4.3    Legend on Certificates. The Committee may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
For example, the Committee may determine that some or all certificates
representing Shares of Restricted Stock shall bear the following legend:


“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE COMMERCE BANCSHARES,
INC. 2005 EQUITY INCENTIVE PLAN, AND IN A RESTRICTED STOCK AGREEMENT. A COPY OF
THE PLAN AND SUCH RESTRICTED STOCK AGREEMENT MAY BE OBTAINED FROM THE SECRETARY
OF THE COMPANY.”
7.4.4    Retention of Certificates. To the extent deemed appropriate by the
Committee, the Company may retain the certificates representing Shares of
Restricted Stock in the Company's possession until such time as all conditions
and restrictions applicable to such Shares have been satisfied or lapse.

7

--------------------------------------------------------------------------------




7.5    Removal of Restrictions. With respect to Awards of Restricted Stock, the
Committee may accelerate the time at which any restrictions shall lapse and
remove any restrictions. With respect to Awards of Restricted Stock Units, the
Committee may accelerate or waive any condition constituting a substantial risk
of forfeiture applicable to the Restricted Stock Units. However, in no event may
the restrictions on Shares granted to a Section 16 Person lapse until at least
six months after the grant date (or such shorter period as may be permissible
while maintaining compliance with Rule 16b-3). After the end of the Period of
Restriction, the Participant shall be entitled to have any legend or legends
under Section 7.4.3 removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant, subject to any other
restrictions on transfer which may apply to such Shares. Restricted Stock Units
shall be paid in cash, Shares, or a combination of cash and Shares as the
Committee, in its sole discretion, shall determine, as set forth in the Award
Agreement.
    
7.6    Voting Rights. Except as otherwise determined by the Committee and set
forth in the Award Agreement, Participants holding Shares of Restricted Stock
granted hereunder shall have voting rights during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.


7.7    Dividends and Other Distributions. Except as otherwise determined by the
Committee and set forth in the Award Agreement, Participants holding Shares of
Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends and other distributions paid with respect to the underlying Shares or
dividend equivalents during the Period of Restriction; provided, however, that
with respect to Restricted Stock Units a date shall be set each year to pay
dividend equivalents earned during the preceding 12 months. If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.


7.8    Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions have not
lapsed shall revert to the Company and thereafter shall be available for grant
under the Plan.


7.9    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under section 83(b)
of the Code. If a Participant makes an election pursuant to section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
promptly file a copy of such election with the Company.


SECTION 8


STOCK APPRECIATION RIGHTS


8.1    Grant of Stock Appreciation Rights. Subject to the terms and provisions
of the Plan, if Shares are traded on an established securities market, Stock
Appreciation Rights may be granted to Participants at any time and from time to
time as determined by the Committee. The Committee shall determine the number of
Shares subject to each Stock Appreciation Right, provided that during any Fiscal
Year, no Participant may be granted Stock Appreciation Rights covering more than
250,000 Shares.


8.2    Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the Exercise Price, the expiration date of
the Stock Appreciation Right, the number of Shares to which the Stock
Appreciation Right pertains, any conditions to exercise of the Stock
Appreciation Right and such other terms and conditions as the Committee shall
determine.


8.3    Exercise Price. The Exercise Price for each Stock Appreciation Right
shall be determined by the Committee and shall be provided in each Award
Agreement; provided, however, the Exercise Price for each Stock Appreciation
Right may not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date.


8.4    Expiration of Stock Appreciation Rights.


8.4.1    Expiration Dates. Each Stock Appreciation Right shall terminate upon
the earliest to occur of the following events:


(a)    The date(s) for termination of the Stock Appreciation Right set forth in
the Award Agreement;


(b)    The date determined under Section 8.7 regarding Termination of Service;
or


(c)    The expiration of ten (10) years from the Grant Date.



8

--------------------------------------------------------------------------------




8.4.2    Committee Discretion. Subject to the limits of Section 8.4.1, the
Committee shall provide in each Award Agreement when each Stock Appreciation
Right expires and becomes unexercisable. The Committee may not, after a Stock
Appreciation Right is granted, extend the maximum term of the Stock Appreciation
Right.


8.5    Exercisability of Stock Appreciation Rights. Stock Appreciation Rights
granted under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine. After a Stock
Appreciation Right is granted, the Committee may accelerate or waive any
restrictions constituting a substantial risk of forfeiture on the exercisability
of the Stock Appreciation Right.


8.6    Payment of Stock Appreciation. Upon the exercise of a Stock Appreciation
Right, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying:


(a)    The difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; by
(b)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
Such payment shall be in Shares of equivalent value.
8.7    Termination of Service


8.7.1    Termination for Cause. Unless otherwise specifically provided in the
Award Agreement, a Stock Appreciation Right may not be exercised after a
Participant's Termination of Service by the Company or a Subsidiary for Cause.


8.7.2    Termination Due To Death, Disability, or Retirement. Unless otherwise
specifically provided in the Award Agreement, a Stock Appreciation Right may not
be exercised more than one (1) year after a Participant's Termination of Service
due to death or more than three (3) years after a Participant's Termination of
Service due to Disability or Retirement.


8.7.3    Other Voluntary Terminations. Unless otherwise specifically provided in
the Award Agreement, a Stock Appreciation Right may not be exercised after a
Participant's voluntary Termination of Service for any reason other than
Retirement.


8.7.4    Termination For Other Reasons. Unless otherwise specifically provided
in the Award Agreement, an Stock Appreciation Right may not be exercised more
than ninety (90) days after a Participant's Termination of Service for any
reason other than described in Section 8.7.1 through 8.7.3.


8.8    Restriction on Transfer. No Stock Appreciation Right may be transferred,
gifted, bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Committee may permit a transfer,
upon the Participant's death, to beneficiaries designated by the Participant as
provided in Section 11.6.


8.9    Voting Rights. Participants holding Stock Appreciation Rights granted
hereunder shall have no voting rights.


8.10    Repricing of Stock Appreciation Rights. Notwithstanding any provision of
this Plan other than Section 5.3, the Company may not reprice, replace or
regrant an outstanding Stock Appreciation Right either in connection with the
cancellation of such Stock Appreciation Right or by amending an Award Agreement
to lower the exercise price of such Stock Appreciation Right. This prohibition
includes the inability to cancel a Stock Appreciation Right at a time when its
exercise price is equal to or greater than the fair market value of the
underlying Shares in exchange for cash, another Award or other consideration.


SECTION 9


PERFORMANCE UNITS/PERFORMANCE SHARES


9.1    Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee. The Committee shall have complete
discretion in determining the number of Performance Units and Performance Shares
granted to any Participant; provided, however, that during any Fiscal Year, (a)
no Participant shall receive

9

--------------------------------------------------------------------------------




Performance Units having an initial value greater than $2,500,000, and (b) no
Participant shall receive more than 50,000 Performance Shares.


9.2    Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals or
Performance Measures in its discretion which, depending on the extent to which
they are met, will determine the number and/or value of Performance Units/Shares
that will be paid out to the Participant.


9.3    Performance Objectives and Other Terms. The Committee shall set
performance objectives in its sole discretion which, depending on the extent to
which they are met, will determine the number or value of Performance Units or
Performance Shares, or both, that will be paid out to the Participants. The time
period during which the performance objectives must be met shall be called the
“Performance Period”. Performance Periods of Awards granted to Section 16
Persons shall, in all cases, exceed six (6) months in length (or such shorter
period as may be permissible while maintaining compliance with Rule 16b-3). Each
Award of Performance Units or Performance Shares shall be evidenced by an Award
Agreement that shall specify the Performance Period, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.


9.3.1    General Performance Objectives. The Committee may set performance
objectives based upon (a) the achievement of Company-wide, divisional or
individual goals, (b) applicable Federal or state securities laws, or (c) any
other basis determined by the Committee in its discretion.


9.3.2    Section 162(m) Performance Objectives. For purposes of qualifying
grants of Performance Units or Performance Shares as “performance-based
compensation” under section 162(m) of the Code, the Committee, in its sole
discretion, may determine that the performance objectives applicable to
Performance Units or Performance Shares, as the case may be, shall be based on
the achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Performance
Units or Performance Shares, as the case may be, to qualify as
“performance-based compensation” under section 162(m) of the Code. In granting
Performance Units or Performance Shares which are intended to qualify under
section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate in its sole discretion to
ensure qualification of the Performance Units or Performance Shares, as the case
may be, under section 162(m) of the Code (e.g., in determining the Performance
Goals).


9.4    Earning of Performance Units/Shares. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals or Performance Measures have been achieved.


9.5    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares shall be as determined by the Committee and as
evidenced in the Award Agreement. Subject to the terms of the Plan the
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof) equal to the value
of the earned Performance Units/Shares at the close of the applicable
Performance Period. Any Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award. Awards shall be paid no later than the
last date permitted in order for the payment to be exempted from the definition
of deferred compensation under section 409A of the Code.


9.6    Dividends and Other Distributions. At the discretion of the Committee,
Participants holding Performance Units or Performance Shares may be entitled to
receive dividend equivalents with respect to dividends declared with respect to
the Shares. Such dividends shall be subject to the same accrual, forfeiture, and
payout restrictions as apply to the Performance Units or Performance Shares to
which such dividends equivalents relate.


9.7    Termination of Employment/Service Relationship. In the event of a
Participant's Termination of Service, all Performance Units/Shares shall be
forfeited by the Participant unless determined otherwise by the Committee, as
set forth in the Participant's Award Agreement. Any such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Performance Units/Shares issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.



10

--------------------------------------------------------------------------------




9.8    Nontransferability. Except as otherwise provided in a Participant's Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.


SECTION 10


STOCK-BASED AWARDS


10.1    Stock-Based Awards. The Committee may grant other types of equity-based
or equity-related Awards (including the grant or offer for sale of unrestricted
Shares) not distributed pursuant to Sections 6, 7, 8 or 9 (“Stock-Based Awards”)
in such amounts and subject to such terms and conditions, as the Committee shall
determine. The Committee shall have complete discretion in determining the
amount of Stock-Based Awards granted to any Participant; provided, however, that
during any Fiscal Year, no Participant shall receive Stock-Based Awards that are
based on more than 50,000 Shares or on the initial value of 50,000 Shares.


10.2    Performance Objectives and Other Terms. The Committee may set
performance objectives in its sole discretion which, depending on the extent to
which they are met, will determine the number or value of Stock-Based Awards
that will be paid out to the Participants. Any Performance Periods of Awards
granted to Section 16 Persons shall, in all cases, exceed six (6) months in
length (or such shorter period as may be permissible while maintaining
compliance with Rule 16b-3). Each Award of Stock-Based Awards shall be evidenced
by an Award Agreement that shall specify the Performance Period, and such other
terms and conditions as the Committee, in its sole discretion, shall determine.
    
10.2.1    General Performance Objectives. The Committee may set performance
objectives based upon (a) the achievement of Company-wide, divisional or
individual goals, (b) applicable Federal or state securities laws, or (c) any
other basis determined by the Committee in its discretion.


10.2.2    Section 162(m) Performance Objectives. For purposes of qualifying
grants of Stock-Based Awards as “performance-based compensation” under section
162(m) of the Code, the Committee, in its sole discretion, may determine that
the performance objectives applicable to Stock-Based Awards, as the case may be,
shall be based on the achievement of Performance Goals. The Performance Goals
shall be set by the Committee on or before the latest date permissible to enable
the Stock-Based Awards to qualify as “performance-based compensation” under
section 162(m) of the Code. In granting Stock-Based Awards which are intended to
qualify under section 162(m) of the Code, the Committee shall follow any
procedures determined by it from time to time to be necessary or appropriate in
its sole discretion to ensure qualification of the Stock-Based Awards under
section 162(m) of the Code (e.g., in determining the Performance Goals).


10.3    Earning of Stock-Based Awards. Subject to the terms of this Plan, the
holder of Stock-Based Awards shall be entitled to receive payout on the number
and value of Stock-Based Awards earned by the Participant, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.


10.4    Payment of Awards. Payment of earned Stock-Based Awards shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject
to the terms of the Plan, the Committee, shall pay earned Stock-Based Awards in
Shares. Such Shares may be granted subject to any restrictions deemed
appropriate by the Committee. Awards shall be paid no later than the last date
permitted in order for the payment to be exempted from the definition of
deferred compensation under section 409A of the Code.


10.5    Termination of Employment/Service Relationship. In the event of a
Participant's Termination of Service, all Stock-Based Awards to the extent not
vested shall be forfeited by the Participant to the Company unless determined
otherwise by the Committee, as set forth in the Participant's Award Agreement.
Any such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Stock-Based Awards issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.


10.6    Nontransferability. Except as otherwise provided in a Participant's
Award Agreement, Stock-Based Awards may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.





11

--------------------------------------------------------------------------------




SECTION 11


MISCELLANEOUS


11.1    Deferrals. To the extent consistent with the requirements of section
409A of the Code, the Committee may provide in an Award Agreement or another
document that a Participant is permitted to defer receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant under
an Award. Any such deferral election shall be subject to such rules and
procedures as shall be determined by the Committee.


11.2    No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant's employment or service at any time, with or without Cause.
Employment with the Company or any Subsidiary is on an at-will basis only,
unless otherwise provided by an applicable employment or service agreement
between the Participant and the Company or any Subsidiary, as the case may be.


11.3    Participation. No Participant shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.


11.4    Indemnification. Each person who is or shall have been a member of the
Committee, or of the Committee, to the extent permitted under state law, shall
be indemnified and held harmless by the Company against and from (a) any loss,
cost, liability or expense (including attorneys' fees) that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan or any Award Agreement, and (b) from any and all amounts paid by him or
her in settlement thereof, with the Company's prior written approval, or paid by
him or her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Certificate of Incorporation or Bylaws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.


11.5    Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.


11.6    Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid, or who may exercise an Award if applicable, in the
event of the Participant's death. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant's death shall be paid to
the Participant's estate and, subject to the terms of the Plan and of the
applicable Award Agreement, any unexercised vested Award may be exercised by the
administrator, executor or the personal representative of the Participant's
estate.


11.7    No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary thereof) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable pursuant to an Award (or the exercise thereof), unless and
until certificates representing such Shares shall have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to the Participant (or his or her beneficiary).


11.8    Investment Representation. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


11.9    Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
11.10    Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.



12

--------------------------------------------------------------------------------




11.11    Delivery. Unless otherwise provided in an Award Agreement with respect
to any Award that provides for delivery to the Participant, such as upon
exercise or lapse of restrictions, the Company shall issue Shares or pay an
amount due within a reasonable period of time after such exercise or lapse of
restrictions, which shall mean a period of no less than thirty (30) days.


11.12    Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limit of section 162(m) of the Code,
the Committee may, without shareholder or Participant approval (unless any such
approval would otherwise be required by applicable law or stock exchange listing
requirements), amend the Plan or amend or replace the applicable Award Agreement
retroactively or prospectively to the extent it determines necessary to preserve
the Company's federal income tax deduction for compensation paid pursuant to any
such Award.


SECTION 12


AMENDMENT, TERMINATION, AND DURATION


12.1    Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason; provided, however, that if and to the extent required by law
or to maintain the Plan's compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder approval; and further provided, that
no amendment shall permit the repricing, replacing or regranting of an Option
either in connection with the cancellation of such Option or by amending an
Award Agreement to lower the exercise price of such Option. The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.


12.2    Amendment of Awards. The Committee, at any time and from time to time,
may amend any one or more Awards, provided that, except as otherwise set forth
in this Plan (e.g., Section 11.12) no amendment of an Award that would impair
rights of a Participant under the Award shall be effective unless (a) the
Company requests the consent of the Participant, and (b) the Participant
consents in writing.


12.3    Duration of the Plan. This amendment and restatement of the Plan shall
become effective in accordance with Section 1.1 upon approval by the
stockholders of the Company, and subject to Section 12.1 shall remain in effect
until the tenth anniversary of such effective date.


SECTION 13


TAX WITHHOLDING


13.1    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or the exercise thereof), the Company shall have the power
and the right to deduct or withhold from any amounts due to the Participant from
the Company, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the
Participant's FICA obligation) required to be withheld with respect to such
Award (or the exercise thereof).


13.2    Withholding Arrangements. The Committee, pursuant to such procedures as
it may specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part, by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company Shares
then owned by the Participant having a Fair Market Value equal to the amount
required to be withheld. The amount of the withholding requirement shall be
deemed to include any amount that the Committee agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.









13

--------------------------------------------------------------------------------




SECTION 14


CHANGE IN CONTROL


14.1    Change in Control. Except with respect to Restricted Stock Unit Awards
or any other Award that constitutes “deferred compensation” within the meaning
of section 409A of the Code, an Award Agreement may provide or be amended by the
Committee to provide that Awards granted under the Plan that are outstanding and
not then exercisable or are subject to restrictions at the time of a Change in
Control shall become immediately exercisable, and all restrictions shall be
removed, as of such Change in Control, and shall remain as such for the
remaining life of the Award as provided herein and within the provisions of the
related Award Agreements or that Awards may terminate upon a Change in Control.
For purposes of the Plan, a Change in Control means any of the following:


(a)    any Person is or becomes the “beneficial owner” (within the meaning of
Rule 13d-3 promulgated under Section 13 of the Securities Exchange Act of 1934
(the “Exchange Act”)), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 20% or more of either the then outstanding shares of Common Stock
of the Company or the combined voting power of the Company's then outstanding
securities; or
(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on January 28, 2005,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on January 28, 2005 or whose appointment, election or nomination
for election was previously so approved; or
(c)    there is consummated a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 80% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries other than in
connection with the acquisition by the Company or its subsidiaries of a
business) representing 20% or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the Company's then
outstanding securities; or
(d)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 80% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.
For purposes of the above definition of Change in Control, “Person” shall have
the meaning set forth in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
14.2    Other Awards.    An Award Agreement with respect to a Restricted Stock
Unit Award or any other Award that constitutes “deferred compensation” within
the meaning of section 409A of the Code may provide that the Award shall vest
upon a “change in control” as defined in section 409A of the Code.



14

--------------------------------------------------------------------------------




SECTION 15


LEGAL CONSTRUCTION
    
15.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


15.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


15.3    Requirements of Law. The grant of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required from time to time.


15.4    Securities Law Compliance. To the extent any provision of the Plan,
Award Agreement or action by the Committee fails to comply with any applicable
federal or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.


15.5    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Missouri.


15.6    Headings. The headings in the Plan are for convenience only and are not
intended to define or limit the construction of the provisions of the Plan.


15.7    Captions. Captions are provided herein for convenience of reference
only, and shall not serve as a basis for interpretation or construction of the
Plan.















15